Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This Office Action is sent in response to Applicant’s Communication received 27 April 2022 for application number 17/730,363. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, Claims.
Claims 1-9 are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on the following dates are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner:  4/27/22; 9/28/22.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,979,708 (hereinafter as ‘708) in view of claims 1-12 of U.S. Patent No. 11,381,815 (hereinafter as ‘815). 
Regarding claim 1, ‘708 discloses an apparatus for encoding video data, the apparatus comprising: an encoder configured to encode position information which indicates one reference line selected among a plurality of reference lines neighboring with a current block of the video data, encode intra mode data which specifies an intra mode of the current block for predicting the current block, and an intra predictor configured to predict the current block using the reference line indicated by the position information based on the intra mode of the current block to generate a predicted block of the current block; and wherein the encoding of intra mode data comprises: encoding an MPM flag indicating whether the intra mode of the current block is an MPM or not; and when the MPM flag indicates that the intra mode of the current block is an MPM, further encoding one or more syntax elements which specify the intra mode of the current block among a plurality of MPMs, and wherein the plurality of MPM are classified into two MPM groups and include at least Planar mode and intra modes derived from reconstructed blocks neighboring with the current block, and wherein the one or more syntax elements include at least one of: a first syntax element indicating which MPM group of the two MPM groups the intra mode of the current block belongs to; and a second syntax element indicating one of the MPMs belonging to the MPM group indicated by the first syntax element (claim 1).
‘708 does not explicitly disclose encode residual data which specifies a residual block of the current block; a subtractor configured to generate the residual block using the predicted block.
In the same field of endeavor, ‘815 discloses encoded residual data that are differences between the current block and a predicted block (claim 11).  Therefore, ‘815 discloses encode residual data which specifies a residual block of the current block; a subtractor configured to generate the residual block using the predicted block.
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify ‘708 to include the teachings of ‘815 in order to encode only the difference between the current block and a predicted block.
Regarding claim 2, see teachings of claim 1, ‘708 further discloses wherein the encoding of intra mode data further comprises: when the MPM flag indicates that the intra mode of the current block is not an MPM, generating a list of non-MPMs by removing the MPMs from available intra modes; sorting the non-MPMs in ascending order according to mode values of the intra modes; dividing the intra modes sorted in the ascending order into a plurality of non-MPM groups; and encoding a syntax element indicating a non-MPM group to which the intra mode of the current block belongs, without encoding data indicating an index of the same non-MPM as the intra of the current block within the non-MPM group indicated by the syntax element (claim 3).
Regarding claim 3, see teachings of claim 1, ‘708 further discloses wherein the encoding of intra mode data further comprises: when the MPM flag indicates that the intra mode of the current block is not an MPM, generating a list of non-MPMs by removing the MPMs from available intra modes; dividing the non-MPMs into a plurality of non-MPM groups, such that intra modes belonging to the same non-MPM group use the same scanning order in scanning transform coefficients of a residual block; and encoding a syntax element indicating a non-MPM group to which the intra mode of the current block belongs, without encoding data indicating an index of the same non-MPM as the intra mode of the current block within the non-MPM group indicated by the syntax element (claim 4).
Regarding claim 4, see teachings of claim 1, ‘708 further discloses wherein the encoding of intra mode data further comprises: when the MPM flag indicates that the intra mode of the current block is not an MPM, generating a list of non-MPMs by removing the MPMs from available intra modes; dividing the non-MPMs into a plurality of non-MPM groups, wherein the plurality of non-MPM groups comprises a first group and a second group, and wherein the first group comprises intra modes determined based on statistics related to a possibility of coinciding with the intra mode of the current block, and the second group is divided into a plurality of subgroups; encoding one or more syntax elements indicating a non-MPM group and/or a subgroup to which the intra mode of the current block belongs; and encoding data specifying an intra mode coinciding with the intra mode of the current block within the non-MPM group and/or the subgroup to which the intra mode of the current block belongs (claim 5).
Regarding claim 5, ‘708 discloses an apparatus for decoding video data, the apparatus comprising: a decoder configured to decode, from a bitstream, position information which indicates one reference line selected among a plurality of reference lines neighboring with a current block of the video data, decode, from the bitstream, intra mode data which specifies an intra mode of the current block for predicting the current block, an intra predictor configured to predict the current block using the reference line indicated by the position information based on the intra mode of the current block to generate a predicted block of the current block; wherein the decoding of intra mode data comprises: decoding, from the bitstream, an MPM flag indicating whether the intra mode of the current block is an MPM or not; and when the MPM flag indicates that the intra mode of the current block is an MPM, further decoding one or more syntax elements which specify the intra mode of the current block among a plurality of MPMs, and wherein which the plurality of MPMs are classified into two MPM groups and include at least Planar mode and intra modes derived from reconstructed blocks neighboring with the current block, and wherein the one or more syntax elements include at least one of: a first syntax element indicating which MPM group of the two MPM groups the intra mode of the current block belongs to; and a second syntax element indicating one of the MPMs belonging to the MPM group indicated by the first syntax element (claim 6).
‘708 does not explicitly disclose decode residual data which specifies a residual block of the current block; and an adder configured to reconstruct the current block using the predicted block and the residual block.
In the same field of endeavor, ‘815 discloses the decoding process (claim 6) and the encoded residual data that are differences between the current block and a predicted block (claim 11).  Therefore, ‘815 discloses decode residual data which specifies a residual block of the current block; and an adder configured to reconstruct the current block using the predicted block and the residual block (also see teachings of claim 1 above).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify ‘708 to include the teachings of ‘815 in order to encode only the difference between the current block and a predicted block.
Regarding claim 6, see teachings of claim 5, ‘708 further discloses wherein the decoding of intra mode data further comprises: when the MPM flag indicates that the intra mode of the current block is not an MPM, generating a list of non-MPMs by removing the MPMs from available intra modes; sorting the non-MPMs in ascending order according to mode values of the intra modes; dividing the intra modes sorted in the ascending order into a plurality of non-MPM groups; and decoding a syntax element indicating a non-MPM group to which the intra mode of the current block belongs, and wherein the intra predictor is further configured to evaluate the non- MPMs belonging to the non-MPM group indicated the syntax element to determine the intra mode of the current block among the evaluated non-MPMs (claim 8).
Regarding claim 7, see teachings of claim 1, ‘708 further discloses wherein the decoding of intra mode data further comprises: when the MPM flag indicates that the intra mode of the current block is not an MPM, generating a list of non-MPMs by removing the plurality of MPMs from available intra modes; dividing the non-MPMs into a plurality of non-MPM groups, such that intra modes belonging to the same group use the same scanning order in scanning transform coefficients of a residual block; and further decoding a syntax element indicating a non-MPM group to which the intra mode for predicting the current block belongs, and wherein the intra predictor is further configured to evaluate the non- MPMs belonging to the non-MPM group indicated the syntax element to determine the intra mode of the current block among the evaluated non-MPMs (claim 9).
Regarding claim 8, see teachings of claim 1, ‘708 further discloses wherein decoding of intra mode data further comprises: when the MPM flag indicates that the intra mode for predicting the current block is not an MPM, generating a list of non-MPMs by removing the MPMs from available intra modes; dividing the non-MPMs into a plurality of non-MPM groups, wherein the plurality of non-MPM groups comprises a first group and a second group, the first group including intra modes determined based on statistics related to a possibility of coinciding with the intra mode of the current block, and the second group is further divided into a plurality of subgroups; decoding, from the bitstream, one or more syntax elements indicating a non-MPM group and/or a subgroup to which the intra mode of the current block belongs; and decoding, from the bitstream, data specifying an intra mode coinciding with the intra mode of the current block in the non-MPM group and/or the subgroup to which the intra mode of the current block (claim 10).
Regarding claim 9, the claim is interpreted and rejected for the same reason as set forth in claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262.  The examiner can normally be reached on Mon - Fri, 6AM - 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486